DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an apparatus for controlling a concentration of exhaust hydrogen in a fuel cell system, the apparatus comprising: an air exhaust valve for discharging hydrogen from a cathode in a fuel cell stack to an outside environment through an air exhaust line; an air compressor for supplying ambient air to the exhaust line; an air cut-off valve for blocking air supplied to the cathode; and a controller configured to: open the air exhaust valve and drive the air compressor when starting to supply hydrogen to the fuel cell stack; and after the hydrogen supply is completed, open the air cut-off valve such that a concentration of the hydrogen discharged from the cathode is reduced by air in the exhaust line.  The prior art also fails to disclose a method for controlling a concentration of exhaust hydrogen in a fuel cell system, the method comprising: opening an air exhaust valve to discharge air in an air exhaust line when starting to supply hydrogen to a fuel cell stack; driving an air compressor to supply ambient air to the air exhaust line; and after the hydrogen supply is completed, opening an air cut-off valve for blocking air supplied to a cathode of the fuel cell stack such that a concentration of the hydrogen discharged from the cathode of the fuel cell stack is reduced by the air in the air exhaust line.  Finally, the prior art fails to disclose a method for controlling a concentration of exhaust hydrogen in a fuel cell system, the method comprising: in one of a normal start-up process, a cold start-up process, and a fuel cell stop mode release process during traveling of the fuel cell system, opening an air exhaust valve to discharge air in an air exhaust line when starting to supply hydrogen to a fuel cell stack; driving an air compressor to supply ambient air to the air exhaust line; and after the hydrogen supply is completed, opening an air cut-off valve for blocking air supplied to a cathode of the fuel cell stack such that a concentration of the hydrogen discharged from the cathode of the fuel cell stack is reduced by the air in the air exhaust line.  The prior art specifically fails to teach waiting until after the hydrogen is completely supplied before opening the air cut-off valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722